DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.




Claims 1, 2 are obvious under 35 USC 103 as being unpatentable over Kim et al 2012/0143121 in view of Hwang et al 2013/0292363.
 The claims define a power electrode, a ground electrode at one end of the torch, and a coil at the rear end of the torch and a high voltage power source connected to the electrodes and a low voltage power source connected to the coil, the power electrode of magnetic material, soft, non-disclosed. Also the claim does not disclose the definition of a high voltage and a low voltage. 
The reference to Kim et al (current inventor) discloses a skin treatment system having a power electrode 122 and a ground electrode 124 in figure 1A to create a plasma to treat skin conditions on the body. See figure 4a and electrode 122, ground electrode 124. 
Note that the electrodes can be ring or rod shaped. Note the use of an insulator tube 110. Since the power electrode is connected to an AC voltage source it is obvious that this comprises a hi- voltage power source as pet the noon-disclosed voltage level claimed. Likewise the power electrode needs higher voltage to create an arc and the coil needs lower voltage, to prevent arcs in the coil. 
Kim et al do not disclose a coil at the first end of the torch unit, as set forth in claim 1. However the reference to Hwang et al disclose this feature as conventional. See figures 1-2 and claim 2 which define a coil 14 around rear electrode 19 used to promote the plasma flow downstream to the front electrode. Claim 2 sets forth, “a magnetic coil wound around an outer circumferential surface of the rear torch housing”. In view of Kim et all disclosing a front ground electrode in combination with a rear or center magnetic electrode, the disclosure of Hwang et al teaching a coil at the upstream end of the torch including the first insulation tube and the coil around the tube and upstream end of the electrode, it would have been obvious to modify the Kim et al system with a rear coil around the upper electrode end, to attain the benefit of advancing the plasma flow and energy to the outlet end of the torch. 


 Relative to claim 2 the power electrode 122 in figure 4a of Kim et al is surrounded at the one end of the electrode by ground electrode 124. 


Claims 4,5  is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al in view of Hwang et al as applied to claims 1, 2 and 9 above, and further in view of Finn et al. these claims set forth a spiral structure for the torch electrode. The Finn et al system discloses this feature as conventional, see figure 4 and spiral electrode 202. In view of this disclosure it would have been obvious to modify the Kim et al system further to use a spiral shape for the electrode, noting that the abstract discloses “helical electrodes” – line 6 and equates the spiral shape as producing an efficient plasma and focusing of an induced magnetic field to promote the plasma flow. Relative to claim 4 the helical wires in Finn et al are arranged laterally and relative to claim 5 the spiral cover an upper surface of the electrode. Relative to claim 9 the helical wires of the electrode are spaced apart from each other in Finn et al. 

Allowable Subject Matter
Claims 3, 6-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  claims 3, 6-8 define use of first, second and third insulation tubes surrounding the power electrode, the ground electrode and the coil, respectively.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Asai et al, Kim et al 545’ and Keidar et al are cited for disclosing combinations of coils with power electrodes in plasma systems. 















Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK H PASCHALL whose telephone number is (571)272-4784.  The examiner can normally be reached on m-f 8 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ibrahime Abraham can be reached on 571 2705569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Mhp


/MARK H PASCHALL/Primary Examiner, Art Unit 3761